Citation Nr: 0938797	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  09-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 
and from June 1980 to June 1984.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2009 rating decision 
prepared by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, for the Buffalo RO.  The RO, in 
pertinent part, denied entitlement to service connection for 
tinnitus and awarded service connection for bilateral hearing 
loss with a noncompensable rating effective October 2008.  

The Veteran presented testimony before the Board in an August 
2009 video conference hearing.  The transcript has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  From the award of service connection, at worst the 
Veteran's bilateral hearing loss has been productive of 
disability found at no more than a Level II designation in 
the right ear and a Level I designation in the left ear, 
resulting in a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII.  

3.  The competent medical evidence of record establishes that 
the Veteran does not have tinnitus.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, 
Tables VI -VII (2008).

2.  The criteria for the establishment of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regard to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in October 2008 and December 2008.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was also contained in these 
letters.      

Service connection for bilateral hearing loss was awarded in 
a February 2009 rating decision.  The claim on appeal arises 
from the Veteran's disagreement with the initial disability 
evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 
21 Vet. App. 112 (2007).  Regardless, an additional VCAA 
letter was issued to the Veteran in April 2009, which 
notified the Veteran how disability ratings were determined 
and set forth the specific rating criteria from zero percent 
to 100 percent for evaluating hearing loss disability as 
directed by the United States Court of Appeals for Veterans 
Claims (Court) decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Recently, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009), concluded 
that "the notice described in 38 U.S.C.A. § 5103(a) need not 
be veteran specific."  The Federal Circuit similarly, found 
that "while a veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, 
"[I]nsofar as the notice described by the Veterans Court in 
Vazquez-Flores requires the VA to notify a veteran of 
alternative diagnostic codes or potential 'daily life' 
evidence, we vacate the judgment[]."  The Veteran is aware 
of the evidence necessary to substantiate the claim for a 
higher evaluation and no further analysis in that regard is 
necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA 
treatment records, a report of VA examination, and the 
transcript of the August 2009 video conference hearing.   The 
Veteran has not identified any other evidence which has not 
been obtained and in fact, indicated such in writing in 
October 2008 and April 2009

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Increased Rating Claim 

The Veteran contends that he is entitled to an initial 
compensable evaluation for his bilateral hearing loss due to 
his use of hearing aids and his inability to hear people when 
they speak to him.  See BVA hearing transcript pp. 5-8. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination, and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Historically, in initiating the instant appeal, the Veteran 
disagreed with the February 2009 rating decision, which 
awarded service connection for bilateral hearing loss and 
assigned a noncompensable rating effective October 2008.  As 
such, the severity of the disability at issue is to be 
considered over the entire period from the initial assignment 
of a disability rating to the present time.  See Fenderson, 
12 Vet. App. at 125-126.   

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the preponderance 
of the evidence is against a finding that the Veteran's 
bilateral hearing loss warrants an initial evaluation in 
excess of 0 percent.   See 38 C.F.R. §§ 4.3, 4.7; see 
Fenderson, 12 Vet. App. at 126.  In this regard, post-service 
VA medical records dated in 2008 show the Veteran was fitted 
for hearing aids for his bilateral sensorineural hearing 
loss.  Entries dated in 2009 show treatment for battery 
replacement and request for new hearing aids due to 
malfunction. 

Upon VA examination in November 2008, speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and 96 percent in the left ear.  The audiogram 
contained puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
35
80
LEFT
15
20
10
35
75

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Veteran's right ear 
manifested an average puretone threshold of 36 decibels and 
90 percent of speech discrimination, resulting in a Level II 
designation under Table VI.  38 C.F.R. § 4.85.  The Veteran's 
left ear manifested an average puretone threshold of 35 
decibels and 96 percent of speech discrimination, resulting 
in a Level I designation under Table IV.  See 38 C.F.R. 
§ 4.85(f).  Together, Level II and Level I designations 
result in a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII, and the Board finds there is no basis for a higher 
rating based on these test results.  

At no time has any objective test shown hearing loss of such 
severity as to warrant a rating in excess of zero percent 
under the criteria for rating standard pattern hearing loss.  
The Board has considered whether the Veteran's hearing loss 
fell into one of the exceptional patterns that would allow 
for employment of a different Table.  The Veteran's bilateral 
sensorineural hearing loss, however, did not fall, for either 
ear, under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels at each threshold or more at any time.  
Similarly, it did not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); the 
puretone thresholds while less then 30 decibels at 1000 
Hertz, were not 70 decibels or more at 2000 Hertz in either 
ear at any time.  38 C.F.R. § 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable evaluation for bilateral sensorineural hearing 
loss which has been assigned.  See Fenderson, 12 Vet. App. at 
126.  Should the Veteran's disability picture change in the 
future, he may be assigned a higher rating.  See 38 C.F.R. 
§ 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected bilateral hearing 
loss presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).  The Veteran is currently 
employed as a limousine driver and there is no evidence 
revealing frequent periods of hospitalization.  See November 
2008 VA examination report.   There is nothing in the record 
to distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disabilities.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his bilateral hearing loss.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

B.  Service Connection Claim

The Veteran contends that he is entitled to service 
connection for tinnitus.  Specifically, the Veteran asserts 
that his weekly bouts of tinnitus are due to exposure to 
explosions during service.  See BVA hearing transcript p. 4; 
see also VA Form 9 received in May 2009.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for tinnitus is 
not warranted.  There is no question that the Veteran had 
noise exposure in service, as he was a cannon crewman.  The 
current question with the issue of service connection for 
tinnitus is whether the Veteran actually has tinnitus-not 
whether he had noise exposure in service.  

At the November 2008 VA examination, the examiner noted, 
"The [V]eteran denied any 'ringing" in his ears.  He stated 
he further questioned the Veteran on this issue due to his 
claim that he had tinnitus.  The examiner stated that the 
Veteran described "tinnitus" as difficulty discriminating 
sounds and words fading out, which the examiner found to be 
evidence of hearing loss and not tinnitus.  The examiner then 
asked the Veteran if he had "any ringing or noises in his 
ears," and that the Veteran stated he did not.  The Veteran 
again described tinnitus as having to do with people not 
enunciating properly, which the examiner stated, in his 
opinion, would fall under the category of hearing loss and 
not tinnitus.  Thus, the examiner concluded the Veteran did 
not have tinnitus.

At the August 2009 hearing before the undersigned, the 
Veteran reiterated that he did not have ringing in his ears 
"per se," but that he could not hear people talk if they 
did not pronounce the words correctly.  See Transcript on 
page 3.  The Veteran described a noise in his ears that would 
come and go, but which was not constant.

Initially, it must be noted that the Board appreciates the 
Veteran's honest testimony at the August 2009 hearing that he 
did not have ringing in his ears "per se."  The Veteran is 
competent to report ringing in the ears, as it is an 
observable condition.  However, he is not competent to state 
that he has "tinnitus," as that is a medical determination 
that must be made by a competent professional.  Here, 
however, the Veteran has denied ringing in the ears both at 
the November 2008 VA examination and the August 2009 hearing.  
Additionally, a VA examiner has provided a detailed 
explanation as to why he did not think the Veteran had 
tinnitus.  There is no competent evidence to refute the VA 
examiner's opinion, and the Board has accorded the opinion 
high probative value because the examiner delved into the 
symptoms associated with tinnitus and found that the Veteran 
did not have it.  

The Board has considered, but decided against, remanding this 
matter for an addendum medical opinion, as the Veteran's 
testimony as to the subjective nature of his tinnitus is not 
different from that which he informed the November 2008 VA 
examiner or was already contained within VA outpatient 
treatment records.  

The Board concludes that the more probative evidence 
establishes that the Veteran does not have tinnitus.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.  38 C.F.R. § 3.303.  For this 
reason, the Board must deny the claim.  

Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for tinnitus, 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 at 1364; Gilbert, 1 Vet. App. at 55-57.   


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


